Per curiam.
We are all of opinion, that the testimony offered by the defendant, was properly rejected. The interest of Graham was sold ; this cannot prejudice the right of the landlord. A purchaser under an execution, becomes quasi tenant, and if the defendant held only at will, the landlord might the very next day bring his action, and the vendee would be estopped from setting up a right in a third person. It is plain therefore, that the landlord can sustain no kind of injury. The same principle was settled in Kane v. Steenbergh, decided in October term 1799, in which we-held a purchaser under a sheriff’s sale, became quasi tenant, and that it was not to be presumed he held adversely. A contrary doctrine would open a door to fraud j because a *190defendant might allege an interest that could not be sold, and, if taken to be true, itmight defeat his creditor of a free» hold estate» The opinion of the court, therefore, is, that the plaintiff have judgment on his verdict.